[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                               APR 19, 2010
                             No. 09-15678                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                 D. C. Docket No. 09-00135-CV-4-RH-WCS

GEOFFREY H. ANDERSON,


                                                           Plaintiff-Appellant,

                                  versus

JUSTIN WARD,
JOEL REMLAND,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                              (April 19, 2010)

Before BLACK, HULL and FAY, Circuit Judges.

PER CURIAM:
       Geoffrey H. Anderson, a non-prisoner proceeding pro se, appeals the sua

sponte dismissal of his action for violations of 42 U.S.C. §§ 1983, 1985, and 1986,

for failure to state a claim upon which relief may be granted and for failure to

amend his complaint in compliance with the magistrate judge’s orders. The judge

twice ordered Anderson to file an amended complaint setting forth sufficient facts

to support his allegations and also ordered Anderson to file an amended complaint

in compliance with Federal Rule of Civil Procedure 8(a)(2). After Anderson failed

to follow these orders, his case was dismissed. Anderson contends his complaint

was improperly dismissed because it contained sufficient factual allegations to

support his claims.

       We review de novo a sua sponte dismissal for failure to state a claim upon

which relief may be granted. See Douglas v. Yates, 535 F.3d 1316, 1319–20 (11th

Cir. 2008). Under Rule 8(a)(2), a plaintiff must file a complaint containing

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face. A claim has facial plausibility when the pleaded factual content allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citations

and internal quotations omitted). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. Although



                                             2
courts liberally construe pro se pleadings, they are not required to “rewrite an

otherwise deficient pleading in order to sustain an action.” GJR Inv. v. County of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998).

       The district court did not err by dismissing Anderson’s complaint for failure

to state a claim upon which relief may be granted. Anderson’s complaint relies

almost entirely on conclusory statements and does not provide the type of factual

support required under Rule 8(a)(2). Even accepting the complaint’s factual

allegations as true, such allegations were not sufficient to allow the district court to

draw a reasonable inference that Appellees engaged in a retaliatory conspiracy.

Accordingly, we affirm.1

       AFFIRMED.




       1
          Because dismissal was warranted under Rule 8(a)(2), we need not address whether the
district court also could have dismissed Anderson’s complaint under Federal Rule of Civil
Procedure 41(b) for failure to comply with the magistrate judge’s orders.

                                               3